              Case 2:18-cr-00422-SMB Document 1299 Filed 09/10/21 Page 1 of 2


                                      DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich              Date: September 10, 2021
USA v. Lacey et al                                Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Andrew Stone, Peter Kozinets, Margaret Perlmeter, Kevin Rapp,
Reginald Jones and Daniel Boyle
Defendant-1: Michael Lacey, Released – Present
Attorney for Defendant (1): Paul Cambria, Jr., Retained
Defendant-2: James Larkin, Released – Present
Attorney for Defendant (2): Thomas Bienert, Jr. and Whitney Bernstein, Retained
Defendant-3: Scott Spear, Released-Present
Attorney for Defendant (3): Bruce Feder, Retained
Defendant-4: John Brunst, Released-Present
Attorney for Defendant (4): Gary Lincenberg and Gopi Panchapakesan, Retained
Defendant-6: Andrew Padilla, Released - Present
Attorney for Defendant (6): David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released – Present
Attorney for Defendant (7): Joy Bertrand, CJA Appointment

JURY TRIAL – DAY 6:
8:49 a.m. Court is in session. Counsel and defendants are present. The jury is not present. Discussion
held regarding trial procedures and the Government’s Memorandum (Doc. 1285). Defense counsel is
reminded that they are not to contact the Clerk’s Office regarding issues related to the trial. 9:14 a.m.
The jury is present. Examination of Special Agent Fichtner continues. Exhibits 489b, 489c, 490a, 490d,
490b, 490e, 1636a are admitted. 10:39 a.m. Court is in recess.

11:20 a.m. Court is in session. Counsel and defendants are present. The jury is not present. Defendants’
Motion to Limit Testimony of Jessika Svendgard (Doc. 1295) is argued to the Court. IT IS ORDERED
that the motion is DENIED. 11:33 a.m. The jury is present. Jessika Svengard sworn and examined.
12:10 p.m. The jury leaves the courtroom and Court remains in session. Matters discussed. 12:13 p.m.
Court is in recess.

1:15 p.m. Court is in session. Counsel and defendants are present. The jury is not present. Discussion
held regarding the Government’s objection to Defense Counsel’s request to voir dire the witness, Jessika
Svengard, regarding Exhibit 211c. The objection is overruled. 1:21 p.m. The jury is present. Ms.
Berstein conducts voir dire with the witness, Jessika Svengard regarding Exhibit 211c. Over objection,
Exhibit 211c is admitted. Examination of Jessika Svengard continues. 2:12 p.m. Court is in recess.

2:50 p.m. Court is in session. Counsel and defendants are present. The Jury is present. Examination of
Jessika Svengard continues. The witness is excused. Nacole Svengard sworn and examined. The
witness is excused. Examination of Special Agent Fichtner resumes. Exhibits 1636b, 1636c, 1636d,
1636e and 1636f are admitted.
              Case 2:18-cr-00422-SMB Document 1299 Filed 09/10/21 Page 2 of 2

 USA v. Lacey et al                                                        Date: September 8, 2021
 Case Number: CR-18-00422-PHX-SMB                                                        Page 2 of 2

4:42 p.m. Court is in recess until 8:30 a.m. on September 13, 2021


 Court Reporter Linda Schroder-Willis (AM)                           TD: 5 hrs 32 mins
               Christine Coaley (PM)                                 Start: 8:49 AM
 Deputy Clerk Elaine Garcia                                          Stop: 4:42 PM




                                              Page 2 of 2
